Citation Nr: 0422554	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1990 to 
February 1994.  Service in Southwest Asia from December 1990 
to May 1991 is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The RO also developed for appellate review a claim of service 
connection for arthralgias; however, the RO subsequently 
granted service connection in April 2004 for fibromyalgia 
with joint pain.  Consequently, no further action is required 
on that claim.  

(The issue of service connection for PTSD is discussed in the 
remand below.)  


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is manifested by severe 
limitation of motion of the lumbar spine.  

2.  The veteran does not have a cervical spine disability 
attributable to active military service. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292 (2002); 67 Fed. Reg. 53,345-53,349 (Aug. 
22, 2002); 68 Fed. Reg. 51,454-51,458 (August 27, 2003).

2.  The veteran does not have a cervical spine disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.102, 3.303, 3.304. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran served during the Persian Gulf 
War.  The record shows he was an administrative specialist, 
responsible for managing his battalion's battle rosters and 
ensuring that higher authority was kept apprised of combat 
casualties.  The record shows that the veteran's service 
medical records (SMRs) indicate onset of lumbosacral strain 
while on active duty.  An in-service treatment record notes 
x-ray findings of discitis, chronic in nature at L2-3, and 
degenerative changes present at L5-S1.  The veteran was 
service-connected for low back disability in a rating 
decision dated in May 1994.  In successive rating decisions 
this disability rating has been increased twice, and is now 
rated as 40 percent disabling.  

The veteran also complains of mechanical cervical spine 
disability.  In testimony at a RO hearing, the veteran stated 
that he believed he injured his neck in service in the course 
of routine lifting of heavy objects, but has cited no 
specific time or place of injury.  The veteran's SMR is 
silent regarding diagnosis or treatment of any cervical 
injury.

VA examinations conducted in April 1994, August 1995, and 
October 1997 resulted in diagnoses of recurrent lumbosacral 
strain but made no mention of any neck or cervical spine 
complaints.  X-rays taken for two of those examinations 
showed a normal lumbar spine.

The veteran was afforded another VA medical examination in 
March 2002.  That examiner noted that the veteran's low back 
pain was worse than what had been noted on an the October 
1997 examination report.  The examiner also noted that the 
veteran's neck had also worsened since 1997, with the veteran 
having noticed decreased range of motion and pain that could 
awaken him at night.  The spine was slightly tender at the 
base of the neck and in the lumbosacral area.  There was no 
paraspinous muscle spasm or tenderness.  Gait and station 
were normal.  In testing the range of motion of the 
lumbosacral spine, forward flexion was stopped at 24 degrees, 
extension of less than 5 degrees, right and left lateral 
flexion was 10 degrees, as were right and left rotation, all 
accompanied with complaints of pain and wincing at extremes 
of range of motion.  The examiner diagnosed neck pain 
probably due to musculoligamentous etiology, and chronic low 
back pain probably due to a combination of degenerative joint 
disease and disc disease.

The veteran was given another examination in September 2003.  
The examiner noted that it appeared that the veteran's low 
back problems began while in service, and the veteran's neck 
pains began four to five years prior to the date of the 
examination.  The examiner noted that he conducted his 
examination in accordance with VA guidelines and the decision 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), which require 
consideration of painful motion when evaluating range of 
motion.  See also 38 C.F.R. § 4.59.  

The examiner noted that the veteran told of his involvement 
in a motor vehicle accident in 2000, but claimed his neck 
pains were present prior to the accident.  Based on the 
veteran's history and the medical findings, the examiner 
opined that it is at least as likely as not that the 
veteran's cervical spine disability was present prior to the 
motor vehicle accident, but that the disability does not 
appear to go back as far as the veteran's release from active 
duty.

Regarding the lower back, the examiner found the veteran was 
able to flex the trunk from 0 to 80 degrees, with pain 
beginning at 30 degrees.  Subsequent exercises resulted in 
increased pain and a limit of flexion at 65 degrees.  Lateral 
flexion was from 0 to 20 degrees in both directions and 
lateral rotation was from 0 to 20 degrees, all with pain.  
Extension was not reported.  The musculature of the back was 
noted to be strong, and the veteran had no postural 
abnormalities or fixed deformities.  There was tenderness in 
the middle to lower lumbar spine, and the examiner noted that 
it appeared that the veteran was continuing to have low back 
pain that was progressively worsening.  The examiner's 
diagnosis was mechanical cervical and lumbar strain; 
degenerative changes of C4 to 5; and vacuum phenomena at L5 
to S1, with degenerative changes.  

Also of record are treatment notes from the Nebraska Health 
System, incomplete treatment notes from two visits to the 
Omaha Orthopedic Clinic, and a letter from M.J.M., M.D., of 
the Omaha Orthopedic Clinic, which was addressed to an 
attorney and related the veteran's post-motor vehicle 
accident symptoms to the accident.  All three are related to 
the veteran's June 2000 motor vehicle accident.  The 
treatment notes from Nebraska Health System reflect treatment 
given immediately after the accident, and note minor skin 
abrasions from the accident, along with vague diffuse body 
aches in the back, ribs, chest and head; there were no 
fractures; post-traumatic muscular pain was suspected.  
Treatment notes from a July 2000 visit to the Omaha 
Orthopedic Clinic show the veteran had cervical and lumbar 
strain, degenerative lumbar disc disease L5-S1 (severe), and 
degenerative cervical disc disease (mild).  Treatment notes 
from an October 2000 visit to the Omaha Orthopedic Clinic 
show that the veteran had degenerative lumbar disc disease at 
L5-S1.  Dr. M.J.M.'s letter of November 2000 summarized the 
findings of the veteran's July and October 2000 visits to the 
Omaha Orthopedic Clinic 



II.  Analysis

A.  Lumbosacral strain

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  That change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 26, 2003.  68 Fed. Reg. 
51,454.  This change amended all of the diagnostic codes used 
to evaluate disabilities of the spine.  Diagnostic codes were 
re-numbered and new rating criteria were implemented.  

The veteran was notified of the September 2002 change in 
regulations by the RO's March 2003 Statement of the Case 
(SOC).  He was further notified of the September 2002 and 
September 2003 changes by the RO by way of a supplemental 
statement of the case (SSOC) issued in April 2004.  The RO 
also applied the change in regulations in re-adjudicating the 
veteran's claim, as noted in the April 2004 SSOC.  

In this case the veteran's back disability is currently rated 
as 40 percent disabling for recurrent lumbosacral strain.  In 
assigning this rating, the RO applied Diagnostic Code 5292, 
limitation of motion of the lumbar spine.  38 U.S.C.A. § 
4.71a, Diagnostic Code 5292 (2002).  The veteran's rating was 
assigned as a result of the findings of the VA examination in 
March 2002 that showed decreased range of motion of the 
lumbosacral spine.  Forward flexion was stopped at 24 
degrees, extension was less than 5 degrees, right and left 
lateral flexion was 10 degrees, as were right and left 
rotation, all accompanied with complaints of pain and wincing 
at extremes of range of motion.  The highest rating 
assignable under Diagnostic Code 5292 for "severe" 
limitation of motion was a 40 percent rating.  Consequently, 
the veteran was rated at the maximum schedular evaluation for 
limitation of motion of the lumbar spine under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  This is also true when his 
disability is considered in the context of the rating 
criteria set out in Diagnostic Code 5295 for lumbosacral 
strain.  He is already at the highest rating-40 percent.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca, supra.  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  However, when a disability is assigned 
the maximum rating for loss of range of motion, application 
of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not required.  
See Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Nevertheless, the Board has also considered other diagnostic 
codes for possible application.  Prior to the regulatory 
changes noted above, there were four diagnostic codes under 
which a rating higher than 40 percent was available.  A 60 
percent rating was warranted when there were residuals of 
fracture of vertebra without cord involvement when there is 
abnormal mobility requiring a neck brace (jury mast).  There 
is no evidence of record of residuals of fracture of vertebra 
or of abnormal mobility requiring the wearing of a neck 
brace.  A 60 percent rating is for application when there is 
complete ankylosis of the spine at a favorable angle.  There 
is no evidence of record of complete ankylosis of the spine.  
A 50 percent rating is for application when there is 
unfavorable ankylosis of the lumbar spine.  There is no 
evidence of record of ankylosis of the lumbar spine, either 
favorable or unfavorable, due to the lumbosacral strain.  A 
60 percent rating is for application when there is pronounced 
intervertebral disc syndrome (IVDS) with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a (2002).  

The evidence does not show that the veteran suffers from the 
requisite symptoms to warrant a 60 percent evaluation, even 
if functional losses experienced by the veteran, especially 
pain, were compared to these criteria.  38 U.S.C.A. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5293 (2002); DeLuca, 
supra.  The veteran has not been shown to have symptoms 
compatible with sciatic neuropathy, or other symptoms that 
are contemplated by these criteria.  He has not experienced 
fracture or ankylosis.  Moreover, there is no suggestion that 
his pain or functional loss could be equated with such a 
degree of disability, even to the extent that he is found to 
have only little intermittent relief of symptoms such as 
those set forth in Diagnostic Code 5293.  The record noted 
above does not suggest this, even when examined in accordance 
with the DeLuca factors as the examiner did in September 
2003.  

Effective September 23, 2002, the regulations were amended to 
change the rating criteria for Diagnostic Code 5293, IVDS.  
These criteria required consideration of incapacitating 
episodes, which are periods of acute signs and symptoms that 
require bed rest prescribed by a physician and treatment by a 
physician.  However, the September 2003 examiner specifically 
noted that the veteran had not experienced such episodes.  
Moreover, while these criteria allowed for combining ratings 
based on orthopedic manifestations of IVDS with ratings based 
on neurologic manifestations of IVDS, there was no indication 
that the veteran suffered from neurologic manifestations.  
(As noted elsewhere in this decision by the Board, orthopedic 
rating criteria are addressed in the Board's analysis of the 
other potentially applicable rating criteria under 38 C.F.R. 
§ 4.71a.)  

The regulations as amended from September 2003 establish new 
diagnostic codes for the various spine disabilities.  Under 
the new general rating formula for diseases and injuries of 
the spine, diagnostic codes 5235 to 5243 are rated utilizing 
the same criteria unless 5243 is evaluated under the formula 
for rating IVDS based on incapacitating episodes.  Under the 
new criteria (except when Diagnostic Code 5243 is evaluated 
using the formula for rating IVDS based on incapacitating 
episodes):  

A 40 percent evaluation will be assigned for 
unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned where there 
is evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  

A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.

68 Fed. Reg. 51,456.

In addition, six notes give additional guidance for applying 
the new rating formula:

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation 
are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

68 Fed. Reg. 51,456, 51,457.

As note 2 suggests, a new Plate V provides a pictorial of the 
normal range of motion for the thoracolumbar spine.  See 68 
Fed. Reg. 51,458.

In evaluating the veteran's disability in light of the new 
general rating criteria, the Board finds that there is no 
basis for an increased rating.  In that regard, the Board 
notes that the veteran's range of forward flexion measurement 
of the lumbosacral spine, as reported on the September 2003 
VA examination, was 80 degrees.  The combined range of motion 
of the thoracolumbar spine was 160 degrees, which assumes 0 
degrees for the unreported extension.  These findings warrant 
a 10 percent evaluation under the new diagnostic codes.  The 
veteran's current rating is 40 percent for severe limitation 
of motion under prior Diagnostic Code 5292.  Even though the 
September 2003 VA examination showed that the veteran had 
pain beginning with 30 degrees of flexion, and while it might 
be said that his functional loss due to pain equated to 30 
degrees of flexion despite his ability to flex to 80 degrees, 
the criteria for the 40 percent rating contemplate limitation 
of flexion to 30 degrees or less.  Id.  (It should also be 
pointed out that the new criteria indicate that the ratings 
are assignable based on the specified criteria with or 
without symptoms such as pain.)  A 50 percent rating is not 
warranted unless there is unfavorable ankylosis of the entire 
thoracolumbar spine, as defined above.  Id.  Therefore, given 
the evidence described above, these criteria do not provide a 
basis for awarding the veteran a rating greater than 40 
percent.  In sum, a higher evaluation than the veteran's 
current 40 percent rating is not warranted under any of the 
changed criteria.  For the reasons stated, the preponderance 
of the evidence is against the award of a rating greater than 
40 percent.  

B.  Cervical strain

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

As noted above, the veteran's SMRs contain no evidence that 
the veteran was ever treated for or diagnosed with any neck 
or cervical spine disability, and the evidence shows the 
veteran's cervical strain did not manifest itself until years 
after military service.  The veteran's own testimony about 
the etiology of his cervical strain is vague, and he alleges 
no specific in-service incidents or accidents as the origin 
of his current cervical strain.  Thus, while there is medical 
evidence of a current disability in the form of a cervical 
strain, there is no medical evidence of a nexus between the 
current disability and any in-service disease or injury.

The only evidence of record supportive of the veteran's claim 
of an in-service injury or disease consists of the lay 
statements of the veteran himself.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe an injury in service 
or the symptoms of a neck or cervical spine disability, he is 
not competent to provide medical opinion as to its diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).  In the veteran's case, the lack of 
evidence relating current disability to injury or disease in 
service is more persuasive than the veteran's own 
unsubstantiated allegations of a nexus.

Indeed, even the September 2003 VA examiner opined that the 
veteran's symptoms relative to his neck do not appear to be 
traceable as far back as his period of military service.  
Consequently, in light of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection.

C.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the VCAA was signed into law, changing 
the standard for processing veterans' claims.  In 
adjudicating this issue, the Board has considered the 
provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2002.  

Specifically regarding VA's duty to notify, the March 2002 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO 
provided a SOC and a SSOC reporting the results of the RO's 
reviews.  As noted above, the veteran was informed of the 
changes in the criteria for rating the spine.

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's SMRs.  The RO also 
obtained VA treatment records from the VA Medical Center 
(VAMC) in Omaha, Nebraska.  In addition to three earlier VA 
examinations, the veteran was also afforded VA medical 
examinations in 2002 and 2004, which were conducted in an 
attempt to establish entitlement to a higher evaluation for 
his service-connected disability and to establish service 
connection for his cervical strain.  Given the standard of 
the regulation, the Board finds that VA has no duty to inform 
or assist that was unmet.


ORDER

Entitlement to an increased rating for lumbosacral strain is 
denied.

Service connection for cervical spine disability is denied.


REMAND

The veteran also claims to suffer from PTSD as a result of 
his experiences in Desert Shield/Desert Storm.  Specifically, 
the veteran recites an incident during training in Saudi 
Arabia as a stressful experience that brought about PTSD.  
The veteran claims that, when the "all clear" was given 
following an alert that had caused him and his comrades to 
don their gas masks, he, as the junior man, was commanded to 
remove his mask first, effectively becoming a guinea pig to 
test the air before the others removed their masks.  The 
veteran also noted an incident in the desert wherein his 
group was out of position, thereby exposing group members to 
the potential of being bombarded by "friendly fire."  

At a VA examination conducted in September 2003, the examiner 
noted that the gas mask incident described by the veteran 
might rise to the level of a bona fide stressor were it to be 
corroborated.  The examiner noted, however, that without a 
corroborated stressor, the diagnosis of PTSD could not be 
made in accordance with DSM-IV.  38 C.F.R. § 3.304 (2003).  
Comments made by the examiner with respect to other criteria 
that had to be met in order to diagnose PTSD suggest that the 
lone criterion for diagnosis that had not been met was the 
corroboration of a stressful experience.

The Board notes that no effort has been made to verify the 
veteran's claimed stressors.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, 
found at 38 C.F.R. § 3.159 (2003), 
are fully complied with and 
satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should contact the 
veteran and request that he provide 
corroboration of his claimed 
stressors, or provide as specific 
information as is possible regarding 
his claimed stressors, including the 
names of fellow service members 
involved in any stressful 
experience, his specific unit of 
assignment, and the dates and 
locations of occurrence, along with 
as much detail as possible regarding 
each stressful event.  The RO should 
then attempt to verify the 
occurrence of the claimed stressors.  
Any information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, documentation to that 
effect should be placed in the 
claims file.

3.  If the above actions result in 
the receipt of any additional 
evidence regarding the occurrence of 
a stressful experience, the veteran 
should be afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
whether the veteran has PTSD related 
to military service.  Psychological 
testing necessary to determining 
whether the veteran has PTSD should 
be performed.  A diagnosis of PTSD 
under the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (DSM-IV) criteria should 
be made or ruled out.  If PTSD is 
diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD 
is not diagnosed, the examiner 
should explain why the diagnosis was 
not made.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner. 

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue 
remaining on appeal.  If the benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



